896 A.2d 107 (2006)
278 Conn. 904
AMERICAN STATES INSURANCE COMPANY
v.
ALLSTATE INSURANCE COMPANY.
Supreme Court of Connecticut.
Decided April 12, 2006.
John W. Lemega and Aubrey E. Ruta, Hartford, in support of the petition.
William J. Melley III, Hartford, in opposition.
The plaintiffs petition for certification for appeal from the Appellate Court, 94 Conn.App. 79, 891 A.2d 75 (2006), is granted, limited to the following issue:
"Did the Appellate Court properly conclude that Florida law governed the interpretation of the automobile liability policy issued by the defendant?"
The Supreme Court docket number is SC 17651.